Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for the claims filed 08/03/2021:
Regarding independent claims 1 and 8, Ferguson (US Patent No 9,672,738 B1), Yashiro et al. (PGPub No US 2020/0079377 A1), and Sumers (PGPub No US 2017/0236411 A1), taken either individually or in combination with other prior art of record fails to teach calculating a correlation between an accelerator operation amount and an acceleration of each of a plurality of vehicles that travel on roads located before the merging point as a whole. 
Ferguson teaches determining a plurality of travel routes from a starting point to a destination, selecting a preferred travel route, and providing the driver with information about the preferred travel route.
Yashiro teaches determining travel routes that include a merge point, determining an ease of the merge points based on acceleration information from a plurality of vehicles that travel on the road leading to the merge point, and determining a location that corresponds to an easy merge point based on the acceleration information from the plurality of vehicles. 
Sumers teaches aggregating vehicle data from a plurality of vehicles, where the data from the vehicles include a pedal characterization, i.e. acceleration pedal operation and the aggregated data corresponds to specific road segments. The data from the plurality of vehicles is averaged to form a baseline model. 
Adachi (Foreign Publication WO 2007/049110 A1), cited in IDS filed 05/25/2021 and corresponding to foreign patent documents CN 101297335 A (cited in IDS filed 05/25/2021) and JP 2007149054 A (cited in IDS filed 07/01/2021), teaches determining the ease of a merge based on the frequency of acceleration and braking operations on the road leading up to the merge. Specifically, a merge point is determined to be difficult if there is rapid acceleration of a vehicle followed by rapid deceleration of the vehicle along the road leading up to the merge point. 
Although the cited prior art teaches parts of the independent claim limitation, the cited prior art fails to teach determining a correlation between an acceleration operation amount and a vehicle’s acceleration before various merge points in order to determine an ease of merging along a candidate route. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668